Citation Nr: 9912544	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty in the U.S. Air Force 
from July 1964 to June 1970; and as a member of the U.S. Air 
Force Reserves, for various periods of active-duty-for-
training (ADFT) and inactive-duty-for-training (IADFT) 
service from 1970.  The appellant was also recalled to active 
duty for one month during Operation Desert Shield from 
September 1990 to October 1990.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from 1997 rating decisions of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
service connection for bilateral hearing loss.

The Board notes that the veteran in his substantive appeal, 
dated May 1997, seems to raise an additional issue of 
entitlement to service connection for an undiagnosed illness 
due to his Persian Gulf service.  As this additional issue 
has not been adjudicated and developed, and as it is not 
intertwined with the issue on appeal, it is referred to the 
RO for appropriate action.  See Kellar v. Brown, 6 Vet.App. 
157 (1994); Godfrey v. Brown, 7 Vet.App. 398 (1995).


REMAND

The Board finds that further development is necessary in this 
case before appellate review of the merits is undertaken.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. 101(24), 106, 1110, 1131.  
Sensorineural hearing loss may also be considered a service- 
connected disability, if the evidence shows that it became 
manifest to a degree of 10 percent within one year from the 
veteran's separation from active service, which includes any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.6(a), 3.307, 3.309.

In addition to the above laws and regulations service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385.  In the 
instant case, the veteran's current hearing acuity levels 
clearly show that he meets the threshold requirements of a 
current hearing impairment.

Thus, the question to be addressed is whether the veteran's 
bilateral hearing loss was caused or aggravated by his active 
duty or active duty for training periods of service.  As 
noted in the Introduction section of this decision, the 
veteran had active duty service from July 1964 to June 1970, 
and periods of ADFT as well as inactive duty training while a 
member of the Air Force Reserves from 1970 to April 1992, 
when he was honorable discharged and transferred to retired 
reserve status.  In addition, he served on active duty during 
Desert Shield from September 1990 to October 1990.

Review of the veteran's service medical records showed 
essentially normal hearing acuity during his initial period 
of active duty.  However, the veteran's medical records from 
his service in the AF Reserves show progressive hearing loss 
from approximately 1976.  In 1988, the veteran was noted to 
wear bilateral hearing aids.  He was diagnosed to have 
sensorineural hearing loss as well as Meniere's disease.

The veteran testified at a personal hearing conducted in 
September 1997 that he was exposed to a significant amount of 
noise on the flight line during his years of active duty 
(weapons loading officer) and reserve duty service (aircraft 
maintenance officer).  Additionally, he has not been exposed 
to any excessive noise in his civilian job as an insurance 
agent which he has held since his discharge from active duty 
in 1970.

The Board notes that the VA audiological examiner in July 
1996 noted a history of decreased hearing since 1987 and 
exposure to excessive noise in the military.  The diagnosis 
was moderately severe to profound sensorineural hearing loss 
in both ears.  A VA examination of the ears, conducted in 
August 1996, also diagnosed bilateral sensorineural hearing 
loss as well as Meniere's disease.  Neither of these two 
examiners entered a specific medical opinion as to whether 
there was an etiological or causal link between the veteran's 
exposure to noise in service and his current hearing loss 
disability.

The Board further notes that there appears to be additional 
medical evidence which has not been associated with the 
claims folder.  Specifically, the July 1996 VA examination 
report noted an earlier private audiological evaluation in 
1996 allegedly performed at a hearing aid dealership in 
Dothan Alabama.  In addition, the veteran indicated he had 
sought treatment since his service discharge for his hearing 
loss from Joe Frank Smith, M.D.  There is also some evidence 
that a brain MRI was conducted since service discharge.  See 
VA Form 9 dated May 1997.  The Board believes an effort 
should be made to associate these medical records with the 
claims file.

The VA has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1996).  While the appellant's 
claim has not yet been established to be well- grounded, the 
considerations described above require an attempt to locate 
additional medical records and further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient and outpatient, from April 1992 
to the present.  

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for hearing loss since 1970.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to obtain any and all medical or 
treatment records or reports relevant to 
the above mentioned claim that are not 
already included in the claims file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998).

3.  The veteran should be afforded a VA 
ENT examination to determine the nature 
and severity of the veteran's hearing 
loss.  The examiner should express an 
opinion as to whether the veteran's 
current hearing loss is etiologically or 
causally related to the veteran's prior 
military service or some other cause or 
causes. 

The examiner is further requested to 
adequately summarize the relevant 
history, including relevant treatment and 
previous diagnoses, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  If the information sought 
cannot be determined or is not 
ascertainable, the examiners should so 
state and explain why the question posed 
cannot be answered.  The claims folder 
and a copy of this REMAND must be 
reviewed by the medical examiner prior to 
the examination to facilitate study of 
this case.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After completion of the above, the RO 
should undertake adjudicatory action to 
consider the appellant's claims on appeal 
in view of the material added to the 
claims folder since the last formal 
adjudication by the RO.  The RO should 
adjudicate the appellant's claim on the 
appropriate legal basis and with 
consideration of all pertinent 
regulations. 

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case (SSOC).  It is requested 
that the SSOC specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


